Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently pending, while claim 1 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7, 9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (JP 2011065794).

With respect to claim 1, Tada discloses in Fig. 1 (below) a power source device (battery) ([abstract)] comprising:
a battery stack (module) ([0002]) configured by stacking a plurality of battery cells (C1-C9) ([0005]) each provided with positive and negative electrode terminals (T1 to T18) ([0034]); and 
a bus bar (L13 and L14 – inter-cell terminal series/parallel connection conductors) connected to the electrode terminals (T1-T18) of the plurality of battery cells (C1-C9) to connect the plurality of battery cells (C1-C9) in parallel and in series ([0034]), the plurality of battery cells (C1-C9) being connected in parallel and in series via the bus bar (L1-L4) ([0034]), wherein
the bus bar (L1-L4) includes:
a series connection line (labeled) connecting in series parallel battery groups each including the plurality of battery cells connected in parallel ([0035]), 
the electrode terminals (T1-T18) of the plurality of battery cells (C1-C9) configuring each of the parallel battery groups are connected to the branched connection part (labeled) to allow the battery cells configuring each of the parallel battery groups to be connected in parallel via the branched connection part ([0035]), and 
the battery cells (C1 – C9) connected in parallel via the branched connection part in the parallel battery groups are connected in series via the series connection line ([0035]). 
a branched connection part branched and connected to each of both ends of the series connection line ([0035]),

    PNG
    media_image1.png
    404
    372
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Branched connection lines )][AltContent: textbox (Series connection line )]

	Tada does not disclose that the plurality of battery cells connected in parallel and in series via the bus bars are stacked on in a single stacking direction. However, applicant is reminded that the mere rearrangement of parts is an obvious matter of design choice (See MPEP 2144.04 VI C). According to the instant specification, there is no specific reason why the battery cells have to be stacked in a single direction, therefore, the arrangement disclosed by Tada is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time that the application was filed. 

With respect to claim 4, Tada discloses the branched connection parts (labeled above)  each includes a plurality of terminal connection parts (labeled below) connected to the electrode 
the both ends of the series connection line (labeled above) are each connected to the multiple connection part (labeled below) (Fig. 1 – zoomed in). and 
the multiple connection part (labeled below) is branched and connected to the plurality of terminal connection parts (labeled below) (Fig. 1 – zoomed in).



    PNG
    media_image3.png
    245
    297
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Terminal connection parts )][AltContent: textbox (Multiple connection parts )]



With respect to claim 7, Tada discloses that the terminal connection part (labeled above in the rejection of claim 4) is on figured by a metal plate thinner than the series connection line (labeled above in the rejection of claim 1) (Fig. 7). 

With respect to claim 8, Tada discloses the series connection line (labeled above in the rejection of claim 1) is configured by a first metal plate (L233), and the branched connection part is configured by a second metal plate (L23) (Fig. 7, [0066]), and,
the first metal plate (L233) has each end connected to the second metal plate (L23) and each of the ends of the series connection line is connected to the branched connection part (Fig. 7).

With respect to claim 10, Tada discloses the first metal plate (L233) is disposed in a vertical or a horizontal posture (Fig. 7 and 8). 

With respect to claim 11, Tada discloses that the first metal plate (L234) is thicker than the second metal plate (L23) (Fig. 8).

Claim 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al.  as applied to claims 1 and 8 above, and further in view of Yuasa et al. (U.S. 8487631).

With respects to claims 2, 3 and 9, Tada discloses a bus bar (L13 and L14) that has a series connection line (labeled above) and a plurality of branched connection parts (labeled above), wherein the branched connection parts are connected to both end of the series connection line (Fig. 1) and the presence of a first metal plate (L233) connected a second metal plate (L23), but does not disclose the bus bar having a plurality of series connection lines, or more specifically two series connection lines, wherein the series connection lines have both ends connected to each other. 

It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a plurality of, or more specifically just a second, series connection lines as taught by Yuasa in the bus bar disclosed by Tada in order to ensure that the current flow throughout the battery cells was even.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al.  as applied to claim 1 above, and further in view of Subramanian et al. (U.S. 20160308187).

With respect to claim 5, Tada discloses the branched connection part includes a first branched connection part (labeled above) having a plurality of terminal connection parts connected to the terminals of the battery cells (T1-T8), and a multiple connection part (labeled above) connected the terminal connection parts. However, Tada does not disclose a second branched connection part having both ends connected to the multiple connection part of the first branched connection part and an intermediate part connected to the series connection line, wherein the plurality of battery cells connected in parallel via the first branched connection part 
Subramanian discloses in Fig. 4 a busbar for a battery assembly ([0005]), and teaches that the busbar has a first branch part (216 member) and a second branch part (under part 268). Subramanian further teaches that the second branch connection part has both end connected to the multiple connection part (space in between parts 268) and an intermediate part (268 -features) connected to the series connection line (210– arms). Subramanian further teaches that the busbar can be arranged to connect the battery cells in parallel ([0027]), and that this arrangement helps to interlock the cells when the busbar is connected with the cell terminals ([0004]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a second branched connection member as taught by Subramanian to the bus bar disclosed by Tada in order to connect neighboring battery cells. 

With respect to claim 6, Tada does not disclose a second branched connection part, nor therefore its size or thickness.
Subramanian discloses a second branched part (under part 268) and teaches that the second branched connection part is configured by a metal plate thicker than the terminal connection part (244), via intermediate part (268), and that the series connection line (21) is configured by a metal plate larger in transverse sectional area than the second branched part (under part 268). Subramanian further teaches that the proportions of the busbar is sized such that it is suitably mounted to the battery ([0005]).
. 

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. The amendment of claim 1 to include the limitation that the battery cells are stacked in a single direction is an obvious design variation of the prior art (Tada et al.) as detailed in the rejection of claim 1. The applicant’s assertion that the modification of the battery stack disclosed by Tada to extend in a single direction lacks motivating rational due to its U-shape is unfounded, as the drawings provided in the instant application include U-shaped bus bars (Fig. 8). Therefore, a U-shaped bus bar could indeed be applied to a battery module with battery cells extending in a single direction. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Kwang Han/Primary Examiner, Art Unit 1727